ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-16, 18-26, and 28-30 are allowed because the prior art made of record does not teach a method, system and computer-program-product for verifying a design of an electronic circuit including a register, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6, and 8-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a positioning processor, coupled to the image sensor, and controlling the drone to be landed on a platform of the base station according to the infrared light; and 
a positioning structure, coupled to the positioning processor, 
wherein the positioning structure comprises at least one longitudinal moving member longitudinally movably disposed on the platform and at least one lateral moving member laterally movably disposed on the platform, and 
the positioning processor controls the longitudinal moving member and the lateral moving member to push the drone to connect the charging connector of the drone to the power supply connector; and
two protective covers, wherein the protective covers are disposed on the base station and laterally moved relative to the platform and the at least one longitudinal moving member and the at least one lateral moving member are fixed with the protective covers and moved together with the protective covers.

4.         With respect to claim 11-16 and 18-20, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
a positioning processor, coupled to the image sensor, and controlling the drone to be landed on a platform of the base station according to the infrared light; and 
a positioning structure, coupled to the positioning processor, 
wherein the positioning structure comprises at least one longitudinal moving member longitudinally movably disposed on the platform and at least one lateral moving member laterally movably disposed on the platform, and 
the positioning processor controls the longitudinal moving member and the lateral moving member to push the drone to connect the charging connector of the drone to the power supply connector; and
two protective covers, wherein the protective covers are disposed on the base station and laterally moved relative to the platform and the at least one longitudinal moving member and the at least one lateral moving member are fixed with the protective covers and moved together with the protective covers.


5.         With respect to claim 21-26 and 28-30, the prior art made of record fails to teach the combination of steps recited in claim 21, including the following particular combination of steps as recited in claim 21, as follows:
determining a battery specification of a battery of a drone;
charging the battery of the drone according to the battery specification;
detecting an infrared light emitted by the drone;
controlling the drone to be landed ona platform of the base station according to    the infrared light; and
controlling at least one longitudinal moving member and atleast one lateral         moving member disposed on the platform to push the drone, to connect the charging connector of the drone with the power supply connector,
wherein two protective covers are disposed on the base station and laterally      moved relative to the platform and the at least one longitudinal moving member and the at_least_one lateral moving member are fixed with the protective covers and moved      together with the protective covers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851